Citation Nr: 9913652	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-09 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served from May 1944 to July 1967 on active duty 
and in the reserves.  He died in October 1976.

This appeal arises from a rating decision of February 1997 
from the Montgomery, Alabama, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran had service in Vietnam.

2.  The veteran died in October 1976 due to poorly 
differentiated adenocarcinoma of the stomach.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death due to Agent Orange exposure is not well 
grounded.  38 U.S.C.A. §§ 1110, 1113, 1116, 1310, 5107 (West 
1991); 38 C.F.R. §§ 3.312, 3.307, 3.309(e) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it is noted that service connection for 
the cause of the veteran's death was denied in a March 1989 
rating decision.  The appellant was notified of this in 
letters to her in April and August 1989.  Following 
promulgation of new regulations regarding presumptive service 
connection for diseases due to Agent Orange exposure, a 
rating decision in April 1994 again denied service connection 
for the cause of the veteran's death.  The appellant was 
notified of this decision in a letter to her, also dated in 
April 1994.  Those decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 1991): 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1998).

To reopen a finally adjudicated claim, new and material 
evidence is required.  38 U.S.C.A. § 5108 (West 1991).  
However, in the case of diseases that are subject to 
presumptive service connection, evidence to establish a well 
grounded claim is sufficient to reopen the claim.  Cf. 
Suttmann v. Brown, 5 Vet. App. 127 (1993).  The RO provided 
the appellant with a statement of the case that listed the 
issue as new and material evidence to reopen the claim.  
However, since the appellant claims that the veteran's death 
was due to disease caused by exposure to the herbicide Agent 
Orange, the Board of Veterans' Appeals (Board) must determine 
whether a well grounded claim has been presented to establish 
service connection for the cause of the veteran's death due 
diseases that are presumed to be caused by Agent Orange 
exposure.  Therefore, this decision will address that issue.  

The threshold question to be resolved is whether the 
appellant's claim is well-grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S Court of Veterans Appeals (Court) has held that the 
statutory "duty to assist" under 38 U.S.C.A. § 5107(a) (West 
1991) does not arise until there is a well-grounded claim.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

A claimant has, by statute, the duty to submit evidence that 
a claim is well-grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the claimant is not met.  
See Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for 
a claim for service connection to be well grounded, there 
must be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a claimant's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for "disability resulting 
from personal injury suffered or disease contracted in the 
line of duty...."  38 U.S.C.A. § 1110 (West 1991).  If a 
veteran served in Vietnam and develops one of the diseases 
associated with herbicide exposure, exposure to the herbicide 
agent during active military, naval, or air service, is 
presumed.  The following diseases shall be service-connected, 
even though there is no record of such disease during service:  
Chloracne or other acneform disease consistent with chloracne, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. §§ 1113, 1116 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(e) (1998). 

The term "soft tissue sarcoma" includes:  Adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (1998).

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne, acute and subacute peripheral 
neuropathy, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998). 

Service connection for the cause of a veteran's death may be 
established where the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1998). 

A DD-214 indicates that the veteran received the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.  He 
thus had service in Vietnam.  A VA May 1976 VA hospital 
summary notes that the veteran underwent a total gastrectomy 
for poorly differentiated adenocarcinoma of the stomach.  The 
death certificate notes that he died in October 1976 due to 
metastatic carcinoma of the stomach.  Accordingly, the 
veteran's death was brought about by poorly differentiated 
adenocarcinoma of the stomach.  However, poorly 
differentiated adenocarcinoma of the stomach is not a disease 
that is associated with exposure to Agent Orange.  Therefore, 
the veteran's stomach cancer may not be presumed to have been 
caused by exposure to Agent Orange during service.  
Accordingly, there is no evidence that a disease caused by 
exposure to Agent Orange during service caused the veteran's 
death.  38 U.S.C.A. §§ 1113, 1116, 1310 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(e), 3.312 (1998).

The appellant claims that the veteran's death was due to 
Agent Orange exposure.  However, there is no evidence of a 
disease that is presumed to be caused by Agent Orange and the 
appellant has not provided any competent evidence of such 
disease.  The appellant's assertions are not probative since 
as a lay person, she is not considered competent to offer an 
opinion as to medical diagnosis or causation.  See Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 
5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Id.  

The appellant has not submitted evidence that would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  There is no nexus established through the use of 
statutory and regulatory presumptions between exposure to 
Agent Orange during service and the development of poorly 
differentiated adenocarcinoma of the stomach.  Therefore, 
there is no evidence that exposure to Agent Orange caused or 
contributed to the veteran's death.  Accordingly, the claim 
is not well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992), Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing the facts 
pertinent to the claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps 
v. Gober 126 F.3d 1464 (Fed.Cir. 1997).

Based on the foregoing, the appellant's claim for service 
connection for the cause of the veteran's death due to Agent 
Orange exposure is denied as being not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Service connection for the cause of the veteran's death due 
to Agent Orange exposure is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

